Citation Nr: 0015825	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of cold 
injury to both feet (also known as frozen feet).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1952.  This appeal arises from a July 1998 rating 
decision of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Service connection for residuals of frozen feet was 
denied by the RO in October 1987 and a timely appeal was not 
filed.  

2.  Evidence submitted since the October 1987 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1987 RO decision denying service connection 
for residuals of frozen feet is final.  38 U.S.C.A. § 7105 
(West 1991).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
residuals of frozen feet.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend, in essence, that 
service connection is warranted for residuals of cold injury 
to both feet based on service incurrence.  The veteran 
maintains that his feet were occasionally numb and his toes 
swelled during 12 hour outpost duty during service.  He also 
claimed that while substituting for a truck driver in 1951, 
his truck broke down and he had to spend 12 hours laying on a 
snowy hillside away from the vehicle.  During this time, his 
feet were frozen.  He stated that he was hospitalized and 
received treatment for frozen feet and should be granted 
service connection for this disability.  

Service connection for residuals of cold injury to both feet 
was denied by the RO in October 1987, on the basis that the 
evidence of record failed to establish incurrence or 
aggravation of frozen feet during service.  A timely appeal 
was not taken within one year from the date of notice of the 
RO's action, and that decision became final.  

Although the RO's rating action in 1987 is final, applicable 
criteria provide that a claim may be reopened and the 
previous disposition reviewed if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The evidence of record considered by the RO at the time of 
the October 1987 decision may be briefly summarized.  
Available service medical records showed that the veteran's 
feet were normal at a separation examination in October 1952.  

After service, the veteran was seen by VA on an outpatient 
basis from July 1981 to April 1986.  He was treated at the 
Harmarville Rehabilitation Center in July and September 1981.  
He underwent a VA compensation and pension examination in 
September 1982 and August 1987.  None of these medical 
records indicate treatment, findings or diagnoses related to 
residuals of cold injury to both feet.  

By rating decision of October 1987, service connection was 
denied for residuals of frozen feet.  The National Personnel 
Records Center (NPRC) indicated that the veteran's service 
medical records may have been destroyed by fire at the NPRC 
in the 1970's.  The only available service record, a 
separation examination, was negative as to the pathology of 
the feet.  Further, all medical evidence post service was 
unrelated to any pathology of the feet.  The veteran was 
notified of the denial and did not file a timely appeal.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

It should be noted that the United States Court of Appeals 
for Veterans Claims (Court) has indicated that, when 
determining whether or not new and material evidence has been 
presented, consideration must be given to all evidence 
received since the last final denial on any basis, not the 
last time the case was denied on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The last final denial for 
service connection for residuals of a cold injury to both 
feet (also known as frozen feet) was the October 1987 RO 
decision.  Thus, the question now before the Board is whether 
new and material evidence has been added to the record 
subsequent to the October 1987 denial, warranting reopening 
of the veteran's claim.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) held invalid the test announced in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), and ordered that the 
proper test was that set forth at 38 C.F.R. § 3.156.  Here, 
the RO in making their decision appears to have relied solely 
on the requirements set forth in 38 C.F.R. § 3.156 when it 
determined that new and material evidence had not been 
submitted.  Specifically, the RO stated that the evidence 
submitted to reopen the claim did not show evidence of 
frostbite of the feet.  In the statement of the case and the 
supplemental statement of the case, the impermissible 
language of Colvin was used.  However, when the RO indicated 
its decision as to why the claim was not reopened, it did not 
make a determination based on Colvin.  The failure to apply 
the proper standard is not at issue in this case.  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two step analysis previously set out in Manio v. 
Derwinski, 1 Vet. App. 140 (1991), for reopening claims 
became a three-step process under the Court of Appeals' 
holding in Hodge.  The Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based on all the evidence and presuming 
the credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

The evidence submitted in support of reopening these claims 
includes private medical records which are related and 
unrelated to the veteran's feet.  

The veteran was seen by Jong J. Choi, M.D., in July 1997, and 
he informed the physician of a history of frostbitten feet.  
Physical examination revealed no pertinent finding, and no 
opinion linking a current foot disorder to service was 
offered.

In February 1998, the appellant was seen by Darric T. Bill, 
M.P.T.  The veteran reported, in pertinent part, a history of 
necrotic tissue on both feet secondary to frostbite.  The 
appellant further related a history of profuse sweating of 
the feet since an inservice episode of frostbite.  Physical 
examination resulted in the assessment of excessive sweating 
of both feet secondary to frostbite.
 
In April 1998, the veteran was seen by Gregory C Spain, 
D.P.M.  Dr. Spain indicated that the veteran complained of 
excessive perspiration and "buzzing" in the feet.  He 
related a probable frostbite episode in Korea.  He also 
related a motorcycle accident in 1981 that resulted in 
paralysis of the upper extremities.  The pertinent diagnoses 
were hyperhidrosis of both feet and possible residual 
frostbite syndrome, bilaterally.  Dr. Spain noted that the 
veteran was requesting a diagnosis with regard to the 
paresthesia and was suggesting that he was applying for a 
military disability.  Dr. Spain indicated that a diagnosis 
could not be offered.  

In May 1998, the veteran was seen by J.E. Jani, D.P.M.  He 
was complaining of a great amount of sweating of the feet.  
Physical examination of the feet showed discoloration of the 
digits and plantar aspects of the feet which the veteran 
attributed to frostbite in 1950 and 1951 while in the armed 
forces.  It was noted that the veteran was evaluated 
neurologically for sensitivities in the toes and feet.  He 
was found to have very little feeling in his feet with no 
feelings at all in the digits plantaraly or dorsally with a 
minimal amount of sharp/dull response on the plantar aspect 
of the feet.  The origin of the numbness was unknown.  The 
diagnoses were severe bilateral lower extremity 
hyperhidrosis, post frostbite syndrome, plantar aspect of the 
feet; and peripheral neuropathy of unknown origin of the 
bilateral lower extremities.  

In October 1998, the veteran was seen by Ronald Ferguson, 
DPM.  He was seen for evaluation of numbness of the toes.  He 
related to Dr. Ferguson that he sustained frostbite in Korea 
in the winters of 1950 and 1951.  His chief complaints were 
numbness of each hallux, pain at night and a feeling of 
restless feet, and a feeling that his feet are constantly 
sweating.  Dr. Ferguson's impression was that the veteran may 
have neuropathy along the distribution of the deep peroneal .  
He also related that whether or not the this neuropathy, if 
present, was secondary to exposure to cold in Korea in 1950-
51 was impossible to determine.   

None of the medical evidence submitted in connection with the 
claim to reopen show findings, treatment or diagnosis of 
residuals of cold injury to both feet associated with 
service.  Additionally, although the evidence showed possible 
residuals of cold injury treatment since service, none of the 
medical evidence directly associates the frozen feet with 
service.  To the extent that any health care professional may 
have suggested such a relationship, any such opinion was 
based strictly on the history provided by the veteran.  
Indeed, in the medical statements of record no reference to 
any resource other than the appellant's own claim that he had 
frostbite was ever noted by any health care professional, and 
the appellant is not competent to state that any inservice 
symptoms were due to a cold injury or frostbite.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, although an 
examiner can render a current diagnosis based upon his 
examination of the veteran, without a thorough review of the 
record, his opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
order to warrant a reopening of the claim, the evidence that 
was submitted to reopen the claim must bear directly and 
substantially on the matter under consideration.  That is, 
the evidence must show that the veteran has current residuals 
of a cold injury to both feet, and that a physician, has 
linked the disorder to service.  In this instance, none of 
the evidence submitted meets this test, and none is so 
significant that it must be considered to fairly decide the 
merits of the claims.  Rather, the evidence, for the most 
part, only shows evaluations post service of residuals of 
frozen feet based on the appellant's own history, and none of 
the evidence directly suggests, based on a review of all of 
the evidence, that frozen feet was associated with service.  
Since the veteran has not met the first prong under Elkins, 
new and material evidence has not been presented under 
38 C.F.R. § 3.156(a), and the other two prongs need not be 
discussed.

In reaching this decision, the Board acknowledges the 
appellant's sincerely held belief that he has residuals of 
cold injury to both feet that are directly related to 
inservice exposure.  The Board observes, however, that as a 
lay person untrained in the field of medicine the appellant 
is not competent to offer an opinion which requires 
specialized knowledge or expertise.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  In this regard, the 
above discussion informs the appellant of the steps he needs 
to fulfill in order to reopen his claim, and an explanation 
of why the current attempt to reopen the claim fails.

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been sufficient to 
reopen the claim for service connection for residuals of cold 
injury to both feet (also known as frozen feet), the claim is 
denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

